Title: To James Madison from Samuel Cartwell, 13 May 1816
From: Cartwell, Samuel
To: Madison, James



Sir
Philadelphia 13th. May 1816

Mr. Joseph Ray a Citizen of this City is desirous of obtaining the appointment of Consul at Pernambuco.  I have on enquiry found him a Man of good character & I trust will discharge that duty with honor & integrity to the United States, should you think proper to give him the preference.  With sentiments of high esteem I am Your obt. Hble Servt.

Saml. Cartwell

